Title: To James Madison from Joseph Habersham, 31 August 1801
From: Habersham, Joseph
To: Madison, James


Dear Sir,
Washington August 31st 1801.
Upon further consideration I have concluded it would not be adviseable for me to undertake the office of District Judge which you was so good as to say the President was disposed to confer upon me. As the business before that court may suffer through the want of a Judge it appeared expedient for me to mention this before Your return that a new appointment might be made in time to prevent any complaint.
I beg you to assure the President that I am sensible of his favorable disposition towards me, and beleive me to be very respectfully Dear Sir Yr mo. obedt. set
Jos Habersham
 

   RC (DLC).


   Habersham resigned as postmaster general during the summer after receiving what he later described as “a hint too plain to be misunderstood” and was replaced in October by Gideon Granger. JM was at Monticello when this letter declining a judgeship arrived and read it to Jefferson. Hoping to salve Habersham’s wounded pride, Jefferson offered him the post of treasurer of the U.S., which Habersham also declined. Jefferson then appointed Thomas Tudor Tucker treasurer (Habersham to Abraham Baldwin, 15 Mar. 1802, quoted in Cunningham, Process of Government under Jefferson, p. 18; Jefferson to Habersham, 4 Sept. 1801, and Habersham to Jefferson, 21 Sept. 1801 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:400).

